Approved.
/s/ Benita Y. Pearson on 4/7/2021
United States District Judge
                                     UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF OHIO
                                           EASTERN DIVISION

          JEFF SWIECICKI,                                    Case No. 5:21-cv-00584

                 Plaintiff,                                  Judge Benita Y. Pearson

                 v.                                          Magistrate Judge Kathleen Burke

          CAINE & WEINER COMPANY, INC.
          d/b/a CAINE & WEINER, INC.

                Defendant(s)


             NOTICE OF VOLUNTARY DISMISSAL AS TO DEFENDANT CAINE & WEINER
                                     COMPANY, INC.

                 Plaintiff Jeff Swiecicki, through Counsel, hereby dismisses its Complaint against

          Defendant Caine & Weiner Company, Inc. without prejudice pursuant to Civ. R. 41(a)(1)(A)(i).

                                                      Respectfully Submitted,

                                                      /s/Marc E. Dann
                                                      Marc E. Dann (0039425)
                                                      Brian D Flick (0081605)
                                                      DANN LAW
                                                      P.O. Box 6031040
                                                      Cleveland, OH 44103
                                                      Telephone: (216) 373-0539
                                                      Facsimile: (216) 373-0536
                                                      notices@dannlaw.com
                                                      Attorneys for Plaintiff
